     Case 1:19-cv-09038-GBD-SDA Document 113 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            11/20/2020
 Dino Antolini,

                                Plaintiff,
                                                              1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                              ORDER
 Amy McCloskey, et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on October 26, 2020, a Letter Motion was filed by defense counsel to compel

Plaintiff to produce an executed HIPAA authorization form (ECF No. 105); and

         WHEREAS, on October 27, 2020, Plaintiff was ordered to respond to such Letter Motion

no later than November 3, 2020 (or simply comply with the requested relief by that date and so

advise the Court) (ECF No. 106); and

         WHEREAS, Plaintiff to date has not responded to the Letter Motion, or advised the Court

of his compliance with the requested relief.

         NOW, THEREFORE, it is hereby ORDERED that no later than November 27, 2020, Plaintiff

shall file a letter regarding the status of the HIPAA authorization form.

         Failure to comply with this Order may result in sanctions being imposed.

SO ORDERED.

DATED:         New York, New York
               November 20, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
